DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, states “and wherein the second growth lighting control signals modulate the first growth lighting by pulsing the second growth lighting.” It appears this is a typo and that the second growth lighting control signals modulate the second growth lighting and will be interpreted as such for examination purposes. Correction is required. Claim 5 is rejected by virtue of its dependency.
The term “approximately” in claim 9 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how wide of a range is covered by the term approximately. Clarification is required. 
Claim 18, lines 6-8 state: “providing first LiDAR lighting to the plant by a first LiDAR light source of the horticultural luminaire at a third wavelength; providing second LiDAR lighting to the plant by a second LiDAR light source of the horticultural luminaire at a third wavelength.” It is unclear if the second “a third wavelength” is meant to be “a fourth wavelength”, as is introduced in line 11, or if it’s meant to refer to the third wavelength that was previously introduced. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad (WO 2018/201250, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020) and further in view of Nihei (US 20180136330 A1).
Regarding claim 1, Pahlevaninezhad teaches a horticulture luminaire, comprising: a first 
horticultural light source configured to provide first growth lighting to a plant at a first wavelength (LED array 108R emits red light towards plant 116, see page 15, lines 12-18, see also fig 3), a second horticultural light source configured to provide second growth lighting to the plant at a second wavelength (LED array 108G emits green light toward plant 116, page 12, lines 12-18), a lighting control unit configured to provide first lighting control signals to the first horticultural light source to modulate the first growth lighting and to provide second lighting control signals to the second horticultural light source to modulate the second growth lighting (control sub-system 134 is configured to provide first and second control signals to LED arrays 108R, G to adjust light spectra and intensities of the red and green light, page 18, lines 3-7, fig 5), a sensor connected to the lighting control unit (light detector 106 connected to control sub-system 134), the sensor further having optics to detect reflected first growth lighting and to detect reflected second growth lighting (light detector 106 must have optics to detect reflected light 114F, see page 17, lines 6-11, also see fig 3), and a processor configured to determine a biometric property of the plant from detected first and second reflected second growth lighting (plant ID sub-system 142 determines a condition of plant 116 from feedback signals associated with reflected light 114F, see page 20, lines 6-9, see also figs 6, 8). 
	Pahlevaninezhad fails to teach the sensor being a LIDAR sensor, able to receive the first control signals and to receive the second control signals, and the processor configured to determine a biometric property of the plant from the received first and second control signals.
	Redden teaches a LiDAR sensor (light based remote sensing system which is a LIDAR sensor, para 0057), and a processor configured to determine a biometric property of the plant from the received first and second control signals (processor can process received signals to extract plant characteristics, para 0071).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pahlevaninezhad with the sensor being a LIDAR sensor to allow for efficient detection of reflected light from the plants, and the processor determining the biometric property from the received signals in addition to the reflected light in order to increase the accuracy of the property determination process.
	Nihei teaches the sensor able receive the first control signals and to receive the second control signals (light receiving sensor receives signals from control unit, see para 0038).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pahlevaninezhad such that the sensor also receives the control signals to ensure it is correctly directed to detect the reflected lighting.

	Regarding claim 3, the modified reference teaches the horticultural luminaire of claim 1, and Pahlevaninezhad further teaches wherein the lighting control unit is further configured to control an intensity, spectrum, and duration of the growth light provided to the plant by the first and second horticultural light sources (illumination recipe, see page 21, lines 6-14).

Regarding claim 13, the modified reference teaches the horticultural luminaire of claim 1, and Pahlevaninezhad further teaches wherein the LiDAR sensor is configured to distinguish reflected first growth lighting from reflected second growth lighting electronically (light spectra of reflected light, see page 20, lines 3-9), and the lighting control unit is configured to modulate the first growth lighting differently than the second growth lighting, to enable the LiDAR sensor to distinguish reflected first growth lighting from reflected second growth lighting (emitted light spectra, see page 20, lines 3-9).

Regarding claim 14, the modified reference teaches the horticultural luminaire of claim 1, and Pahlevaninezhad further teaches wherein the lighting control unit is configured to modulate the first growth lighting at a first frequency and to modulate the second growth lighting at a second frequency (LED arrays 108R, 108G and 108B at different light spectra, see page 15, lines 11-20), and the LiDAR sensor is configured to discern reflected light at the first frequency from reflected light at the second frequency (light spectra of reflected light, see page 20, lines 3-9). 

	Regarding claim 16, the modified reference teaches the horticultural luminaire of claim 1, and Pahlevaninezhad further teaches wherein the LiDAR sensor is configured to distinguish reflected first growth lighting from reflected second growth lighting optically (light detector 106 must have optics to detect reflected light 114F, see page 17, lines 6-11, also see fig 3). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad (WO 2018/201250, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020) and Nihei (US 20180136330 A1), as applied to claim 1, and further in view of Carstensen (EP 3045033 A1).
Regarding claim 2, the modified reference teaches the horticultural luminaire of claim 1. 
The modified reference fails to teach wherein the processor is configured to determine the
biometric property of the plant by: determining phase shifts of modulations of the first growth lighting and modulations of the second growth lighting based on the received first and second control signals and detected first and second reflected second growth lighting.
Carstensen teaches wherein the processor is configured to determine the biometric property of 
the plant by: determining phase shifts of modulations of the first growth lighting and modulations of the second growth lighting based on the received first and second control signals and detected first and second reflected second growth lighting (determine growth status based on phase and gain between signal and detected light, see abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the biometric property determination including phase shifts of the lighting signal modulations in order to ensure the biometric property determination is as accurate as possible to ensure the plant is receiving the necessary care and growth conditions. 

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad (WO 2018/201250, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020) and Nihei (US 20180136330 A1), as applied to claims 1 and 13, and further in view of Berinsky (US 20160113213 A1).
Regarding claim 4, the modified reference teaches the horticultural luminaire of claim 1. 
The modified reference fails to teach wherein the first lighting control signals modulate the first 
growth lighting by pulsing the first growth lighting, and wherein the second growth lighting control signals modulate the first growth lighting by pulsing the second growth lighting.
	Berinsky teaches wherein the first lighting control signals modulate the first growth lighting by pulsing the first growth lighting (intermittent pulsed lighting, see para 0031), and wherein the second growth lighting control signals modulate the first growth lighting by pulsing the second growth lighting (intermittent pulsed lighting, see para 0031). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the lighting control signals pulsing the emitted light in order to maintain photosynthetic rate while saving energy.
	
	Regarding claim 5, the modified reference teaches the horticultural luminaire of claim 4, and Berinsky further teaches wherein the lighting control unit is further configured to activate the first horticultural light source in intervals (intermittent pulsed lighting based on growth plans and time tables, see para 0031), and wherein the first lighting control signals modulate a property of the first growth light during the intervals when the first growth lighting is turned on (adjust a property of the illumination program, see para 0032). 

	Regarding claim 15, the modified reference teaches the horticultural luminaire of claim 13.
The modified reference fails to teach wherein the lighting control unit is configured to modulate the first growth lighting and the second growth lighting during alternating time intervals.
Berinsky teaches wherein the lighting control unit is configured to modulate the first growth lighting and the second growth lighting during alternating time intervals  (intermittent pulsed lighting based on growth plans and time tables, see para 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lighting control unit modulation to occur during alternating time intervals in order to provide varying light stimuli to the plant to better reflect natural lighting conditions. 

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad (WO 2018/201250, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020) and Nihei (US 20180136330 A1), as applied to claim 1 above, and further in view of Dobrinsky (US 20170311553 A1, as cited by applicant in IDS dated 5/27/2020).
Regarding claim 6, the modified reference teaches the horticultural luminaire of claim 1 and Pahlevaninezhad further teaches a third wavelength (red, blue and green light arrays, see page 15, lines 11-23).   
The modified reference fails to teach a first LiDAR light source configured to provide first LiDAR lighting; and a second LiDAR light source configured to provide second LiDAR lighting to the plant at a fourth wavelength.
Redden teaches a first LiDAR light source (light emitted by a LIDAR system, see para 0056) and a second LiDAR light source (a light source which emits light for a LIDAR system, para 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source to be a LIDAR light source to provide ample light to ensure the sensor is able to detect the reflected light accurately.
	Dobrinsky teaches providing lighting to the plant at a third wavelength (UV light, second growth lighting at third wavelength, see para 0038-0039) and providing lighting to the plant at a fourth wavelength (visible light 22, first lighting at fourth wavelength, see para 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the light sources providing different wavelengths in order to observe the effects of the varying wavelengths.

Regarding claim 7, the modified reference teaches the horticultural luminaire of claim 6 and Pahlevaninezhad further teaches wherein the LiDAR sensor, the first horticultural light source, the second horticultural light source, the first LiDAR light source, and the second LiDAR light source are integrated into the horticultural luminaire (see light grow system 100, fig 3). 

Regarding claim 9, the modified reference teaches the horticultural luminaire of claim 6 and Pahlevaninezhad further teaches wherein the LiDAR sensor is further configured to detect fluorescence of the plant (detection device 170 is a sensor that detects fluorescence of the plants, see page 22, lines 12-15) and the fourth wavelength is in a visible light spectrum between 440nm - 740nm (blue light spectra within about 620nm and 680nm, see page 16, lines 15-21). 
The modified reference fails to teach the third wavelength is in an Ultra Violet (UV) light spectrum at approximately 360nm or is in the visible light spectrum at approximately 436nm.
Dobrinsky teaches the third wavelength is in an Ultra Violet (UV) light spectrum at approximately 360nm (UV source, 360nm, see para 0041) or is in the visible light spectrum at approximately 436nm; and the fourth wavelength is in a visible light spectrum between 440nm - 740nm (see para 0036, 450-720nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the wavelengths being in a peak wavelength range that is optimal for the specific plant in order to encourage plant health and growth.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad (WO 2018/201250, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020) and Nihei (US 20180136330 A1), and Dobrinsky (US 20170311553 A1, as cited by applicant in IDS dated 5/27/2020), as applied to claim 6 above, and further in view of Zhou (CN 105145146 B).
Regarding claim 8, the modified reference teaches the horticultural luminaire of claim 6 and Pahlevaninezhad further teaches the fourth wavelength is in a visible light spectrum between 555nm - 700nm (the fourth wavelength can be blue light, which falls within about 620nm and 680nm, see page 16, lines 15-21). 
The modified reference fails to teach wherein the third wavelength is in a Near Infrared (NIR) 
light spectrum between 0.7um - 1.1um.
	Zhou teaches the third wavelength is in a Near Infrared (NIR) light spectrum between 0.7um - 1.1um (720-1000nm, see page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the third wavelength to be between 750nm and 1000nm in order to stimulate cell extension and influence flowering and germination.
	Dobrinsky also teaches and the fourth wavelength is in a visible light spectrum between 555nm - 700nm (see para 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the wavelengths being in a peak wavelength range that is optimal for the specific plant in order to encourage plant health and growth.

Regarding claim 10, the modified reference teaches the horticultural luminaire of claim 6 and Pahlevaninezhad further teaches the fourth wavelength is in a visible light spectrum between 400nm - 800nm (the fourth wavelength can be blue light, which falls within about 620nm and 680nm, see page 16, lines 15-21).
The modified reference fails to teach wherein the third wavelength is in a Near Infrared (NIR) 
light spectrum between 750nm – 3um.
	Zhou teaches the third wavelength is in a Near Infrared (NIR) light spectrum between 750nm – 3um (720-1000nm, see page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the third wavelength to be between 750nm and 3000nm in order to stimulate cell extension and influence flowering and germination.
	Dobrinsky also teaches and the fourth wavelength is in a visible light spectrum between 400nm - 800nm (see para 0036, 450-720nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the wavelengths being in a peak wavelength range that is optimal for the specific plant in order to encourage plant health and growth.

Regarding claim 11, the modified reference teaches the horticultural luminaire of claim 10 and 
Pahlevaninezhad further teaches the fourth wavelength is between 555nm - 750nm (the fourth wavelength can be blue light, which falls within about 620nm and 680nm, see page 16, lines 15-21).
The modified reference fails to teach wherein the third wavelength is between 750nm - 1000nm.
Zhou teaches wherein the third wavelength is between 750nm - 1000nm (720-1000nm, see page 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the third wavelength to be between 750nm and 1000nm in order to stimulate cell extension and influence flowering and germination.
	Dobrinsky also teaches and the fourth wavelength is between 555nm - 750nm (see para 0036, 450-720nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the wavelengths being in a peak wavelength range that is optimal for the specific plant in order to encourage plant health and growth.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pahlevaninezhad (WO 2018/201250, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020) and Nihei (US 20180136330 A1), as applied to claim 1 above, and further in view of Thosteson (US 20170023193 A1).
Regarding claim 17, the modified reference teaches the horticultural luminaire of claim 1.
The modified reference fails to teach further comprising a communication system connected to 
a communication network to communicate plant measurements from the LiDAR sensor to a management system.
	Thosteson teaches further comprising a communication system connected to a communication network to communicate plant measurements from the LiDAR sensor to a management system (sensors sense data and communicate this data to the USB port or Ethernet hub over data lines, see para 0026, remote sensors may provide data communicated via Bluetooth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a communication system in order to send plant data from the sensor to a management system. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 20170311553 A1, as cited by applicant in IDS dated 5/27/2020) in view of Redden (US 20170219711 A1, as cited by applicant in IDS dated 5/27/2020).
Regarding claim 18, Dobrinsky teaches a method of adjusting light produced by a horticultural 
luminaire, the method comprising: providing growth lighting to a plant by one or more horticultural light sources of the horticultural luminaire (growth lighting is provided to plant 12 by  LED system 22 and UV sources 26, see fig 1, para –36-0039), providing first lighting to the plant by a first light source of the horticultural luminaire at a third wavelength (visible light 22 , first lighting at third wavelength, see para 0036), providing second lighting to the plant by a second light source of the horticultural luminaire at a third wavelength (UV light, second growth lighting at fourth wavelength, see para 0038-0039), detecting, by a sensor electrically connected to the horticultural luminaire, light reflected by the plant at the third wavelength (sensing devices 24, light sensors, electrically connected to system 100, see 0037 and 0047), detecting, by the sensor, light reflected by the plant at the fourth wavelength (sensing devices 24 detect a fluorescent signal from the UV light reflected by plant 12, see 0047), and determining a biometric parameter of the plant from a comparison of the light reflected by the plant at the third wavelength and light reflected by the plant at the fourth wavelength (presence of flavonoids in plant 12 – biometric parameter, see 0046 and 0047).
	Dobrinsky fails to teach wherein the lighting is LIDAR lighting, and the sensors are LIDAR sensors.
	Redden teaches LIDAR lighting (light emitted by a LIDAR system, see para 0056) and a LIDAR sensor (light based remote sensing system which is a LIDAR sensor, para 0057).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified modify Dobrinsky with the LiDAR lighting, light sources and sensor of Redden in order to provide an accurate and effective light detection system.

	Regarding claim 19, Dobrinsky teaches a method of adjusting light produced by a horticultural luminaire, the method comprising: providing first growth lighting to a plant by a first horticultural light source of the horticultural luminaire at a first wavelength (visible light, first growth lighting at first wavelength, see para 0036), providing second growth lighting to the plant by a second horticultural light source of the horticultural luminaire at a second wavelength (UV light, second growth lighting at second wavelength, see para 00038. 0039), modulating the first growth lighting (the visible light is reflected by plant 12, see para 0037 and 0047), modulating the second growth lighting (UV light is reflected by plant 12, see para 0047), detecting, by a sensor electrically connected to the horticultural luminaire, modulated light reflected by the plant at the first wavelength (sensing devices 24, connected to system 100, detect fluorescent signal from visible light reflected by plant 12, see paras 0037 and 0047), detecting, by the sensor, modulated light reflected by the plant at the second wavelength (sensing devices 24 detect a fluorescent signal from the UV light reflected by plant 12, see 0047) and determining a biometric parameter of the plant from a comparison of the light reflected by the plant at the first wavelength and light reflected by the plant at the second wavelength (presence of flavonoids in plant 12 – biometric parameter, see 0046 and 0047).
	Dobrinsky fails to teach wherein the sensors are LIDAR sensors.
	Redden teaches the sensors being LIDAR sensors (light based remote sensing system which is a LIDAR sensor, para 0057).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dobrinsky with the LiDAR sensor of Redden in order to provide an accurate and effective light detection system.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is considered allowable subject matter as the specified wavelength range is not known 
in the art for illuminating plants and due to the specified critical reasoning for using said range in the specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar horticulture lighting systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619